      Case 4:19-cv-00221-WTM-CLR Document 28 Filed 01/28/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


LEONTAE V. DUNCAN,


        Plaintiff,

V.                                             CASE NO. CV419-221


DEPUTY GPL. R. WHITE, CORRECT
HEALTH INC. and MRS. DAMBACH,
RN,


        Defendants.



                                 ORDER


       Before the Court is the Magistrate Judge's October 27, 2020,

Report and Recommendation (Doc. 27), to which Plaintiff has not

filed objections. After a careful de novo review of the record,

the report and recommendation is ADOPTED as the Court's opinion in

this case. Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE.

Accordingly,     Defendants    Correct   Health,   LLC   and   Amy   Dambach's

Motion to Dismiss (Doc. 23) is DISMISSED AS MOOT. The Clerk of

Court is DIRECTED to close this case.


       SO ORDERED this           day of January 2021.



                                   WILLIAM T. MOORE, JR.
                                    UNITED STATES DISTRICT COURT
                                   SOUTHERN   DISTRICT OF GEORGIA
